The opinion of the Court was delivered by
Huston, J.
This court is of a different opinion from that of the court below. The words “ may execute process as other constables of the county, by giving the securities required by law,” have reference to the general laws for the election and appointment of constables, and not to the law erecting Butler into a borough. As high constable, his duties were confined to process by the burgess or other officers of the borough; but the law put it into his power to acquire the same extent of authority with the other constables of the county by giving the security required by lawt; that is, the securities required b^t law from other constables. The corporation of Butler had no authority beyond their limits. Their officers had no authority beyond the limits of the borough; but their constable may acquire authority by giving security approved by a court whose jurisdiction extends over the county, and being sworn in as an officer of that court. In such case his bond would be filed in that court, and become a public document accessible to all people. The borough of Butler might give some difficulty in obtaining it, and its officers are not *451appointed to judge of and approve security given by officers who may execute process far beyond the limits of the borough.
If the quarter sessions were shown the act of assembly in question, and a certificate from the borough that a certain person was elected high constable, and such person was to offer his security, it would be their duty to judge of its sufficiency and, if good, to take and file his bond.
The general rule has been stated and not disputed on either side, that an official bond, directed by statute, must be in all essential particulars conformable to the statute, or it is void: but it was contended, that by the act of assembly, the town council were the proper body to judge of the amount of the bond and sufficiency of the sureties. We think not. The town council were only officers within the precincts of the borough, not constituted with the intention of exercising authority throughout the county. They had authority as to their own high constable—no authority as to the constables in the county. No other tribunal can appoint the general constables or judge of their bonds but the court of quarter sessions. If we begin to depart from the law on this subject, justices of the peace or single judges of the quarter sessions may undertake to exercise it. We are therefore of opinion this bond was not taken according to law, and is not binding on the sureties.
Ju d gment reversed.